Citation Nr: 1712079	
Decision Date: 04/14/17    Archive Date: 04/19/17

DOCKET NO.  12-01 172	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to an effective date earlier than June 1, 2008, for the addition of dependent children T. A., T. M., and T. E. to the award.


REPRESENTATION

Veteran represented by:  Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Gonzalez, Associate Counsel






INTRODUCTION

The Veteran served on active duty from March 1992 to October 1994.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2010 decision from the Department of Veterans (VA) Regional Office (RO) in Montgomery, Alabama.


FINDING OF FACT

The Veteran did not submit a claim for the addition of T. A., T. M., and T. E. as his dependents until May 16, 2008.


CONCLUSION OF LAW

The criteria for an effective date earlier than June 1, 2008, for the addition of the Veteran's dependent children T. A., T. M., and T. E. to the award have not been met.  38 U.S.C.A. §§ 1115, 5101, 5110 (West 2014); 38 C.F.R. §§ 3.4, 3.204, 3.401 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties to Notify and Assist

The notice and duty to assist requirements for VA are inapplicable where, as here, undisputed facts render a claimant ineligible for the benefit claimed and further factual development could not lead to an award.  38 U.S.C.A. §§ 5100, 5102, 5103A, 5106, 5107, 5126 (West 2014).  Here, the nature of the claim necessarily involves the date documents were received by VA.  There is no dispute as to the dates the Veteran submitted the Declaration for Status of Dependents at issue.  The Veteran has provided argument to support his appeal, and there is no indication that there is additional evidence to obtain.  Thus, there is no additional notice that should be provided, and there has been a complete review of all the evidence without prejudice to the Veteran.  See Manning v. Principi, 16 Vet. App. 534 (2002); see also Smith v. Gober, 14 Vet. App. 227 (200); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

II. Analysis

The Veteran seeks entitlement to an effective date earlier than June 1, 2008, for additional compensation for his children T. A., T. M., and T. E, as his dependents.

Unless specifically provided otherwise, the effective date of an award based on an original claim, a claim reopened after final adjudication, or a claim for increase, of compensation, dependency and indemnity compensation, or pension, shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application.  38 U.S.C.A. § 5110(a). 

An additional amount of compensation may be payable for a spouse, child, and/or dependent parent where a Veteran is entitled to compensation based on disability evaluated as 30 percent or more disabling.  38 U.S.C.A. § 1115; 38 C.F.R. § 3.4(b)(2). 

Regarding an award of additional compensation for dependents based on the establishment of a rating in the percentage specified by law for that purpose, the effective date will be the latest of the following dates: (1) date of claim; (2) date the dependency arises; (3) effective date of the qualifying disability rating provided evidence of dependency is received within 1 year of notification of such rating action; or (4) date of commencement of the service member's award.  38 C.F.R. § 3.401(b).  The "date of claim" for additional compensation for dependents is the date of the Veteran's marriage or birth/adoption of a child, if evidence of the event is received within a year of the event; otherwise, the date notice is received of the dependent's existence, if evidence is received within a year of notification of such rating action.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.401.

Regarding "establishing entitlement to a higher rate of pension, compensation, or dependency and indemnity compensation based on the existence of a dependent, VA will require evidence which satisfies the requirements of § 3.204."  38 C.F.R. § 3.213(a) (2016).

38 C.F.R. § 3.204 indicates that: VA will accept, for the purpose of determining entitlement to benefits under laws administered by VA, the statement of a claimant as proof of marriage, dissolution of a marriage, birth of a child, or death of a dependent, provided that the statement contains: the date (month and year) and place of the event; the full name and relationship of the other person to the claimant; and, where the claimant's dependent child does not reside with the claimant, the name and address of the person who has custody of the child.  In addition, a claimant must provide the social security number of any dependent on whose behalf he or she is seeking benefits (see § 3.216).  38 C.F.R. § 3.204. 

In addition, the Court has found that, while acceptance of a claimant's written statement may be evidence of the existence of a dependent, it is only acceptable when it contains specific, required information.  See McColley v. West, 13 Vet. App. 553, 557 (2000).

Actual payment of an additional award of compensation for a dependent is the first day of the month following the effective date.  38 C.F.R. § 3.31 (2016).

In an October 1999 statement the Veteran initiated a claim for disability benefits including a claim for service connection for post-traumatic stress disorder (PTSD).  In July 2006 the Veteran's PTSD claim was granted with an evaluation of 100 percent effective October 14, 1999, rendering him eligible for additional benefits based on his dependents.  Thereafter, in September 1, 2006, the RO received the Veteran's Declaration for Status of Dependents; the declaration identified five children born between September 1989 and October 1999.

In a January 2007 letter the Veteran asserted that his wife and five children should receive VA benefits during his incarceration.  

A February 2007 award notification informed the Veteran that an award for his dependents was effective November 1, 1999 and listed the five children identified in the September 1, 2006 declaration.

On May 16, 2008 the RO received another Declaration for Status of Dependents, there the Veteran asserted that he had already filled out the form before for his wife and five children, and was now adding three additional children identified as T. A., T. M., and T. E., born between September 1995 and June 2002, as dependents.

The record reveals that the Veteran asserted that the effective date for the award for additional compensation for dependents should apply from October 1999 or from the time of their birth, to the three children identified in the May 16, 2008 declaration.

Based on the foregoing, the May 16, 2008 claim is the earliest time the Veteran provided specific information regarding the identity of dependents T. A., T. M., and T. E. following the July 2006 establishment of the Veteran's 100 percent PTSD evaluation and eligibility to additional benefits.  The record is absent evidence that prior to May 16, 2008 the RO was aware of the existence of the three dependents at issue here, and notably, in a January 2007 letter regarding benefits for his dependents, the Veteran asserted only that he had a wife and five children.  Furthermore, that date is the latest of the date of claim, the date dependency arose, the effective date of the qualifying disability rating, and the date of the commencement of the Veteran's award.  38 C.F.R 3.401(b).  The effective date assigned for the addition of the three children at issue on appeal was the first day following the month of the receipt of that claim, or June 1, 2008.  By regulation, this is the earliest effective date that can be assigned.  38 C.F.R. § 3.31.  Accordingly, entitlement to an effective date earlier than June 1, 2008, for the payment of additional compensation for the Veteran's children T. A., T. M., and T. E. as his dependents is denied.


	(CONTINUED ON NEXT PAGE)

ORDER

An effective date earlier than June 1, 2008, for the addition of dependent children T. A., T. M., and T. E. to the award is denied.



____________________________________________
Nathan Kroes
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


